Exhibit 10.20

AMENDMENT NO. 3 TO

THE REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 3 TO THE REVOLVING CREDIT AGREEMENT dated as of December 14, 2006
(this “Amendment”) among MSC-Medical Services Company, a Florida corporation
(the “Borrower”), MCP-MSC Acquisition, Inc., a Delaware corporation
(“Holdings”), the banks, financial institutions and other lenders party hereto
(collectively, the “Lenders”) and Bank of America, N.A. (“Bank of America”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Guarantors, the Administrative Agent, the Lenders and Bank
of America, as L/C Issuer, have entered into a Revolving Credit Agreement dated
as of March 31, 2005, as amended by Amendment No. 1 to the Revolving Credit
Agreement dated as of May 12, 2005 and Amendment No. 2 to the Revolving Credit
Agreement dated as of December 9, 2005 (the “Credit Agreement”). Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement.

(2) The Borrower, the Administrative Agent and the Lenders have agreed to amend
the Credit Agreement in certain respects as set forth below.

SECTION 1. Amendments to Credit Agreement . Upon, and subject to, the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement is hereby amended, as follows:

(a) Section 1.01 is amended by inserting in the appropriate alphabetical order
the following definitions:

“Calculation Period” means, with respect to the calculation of the Consolidated
Fixed Charge Coverage Ratio for purposes of satisfying the Transaction
Conditions, the most recently completed Measurement Period for which a
Compliance Certificate has been delivered pursuant to Section 6.02(b); provided
that if such calculation occurs (A) prior to the delivery of a Compliance
Certificate in respect of the most recently completed Measurement Period or
(B) more than one month after the end of the most recently completed Measurement
Period, “Calculation Period” shall mean, at the Borrower’s option, either
(i) the most recently completed Measurement Period for which a Compliance
Certificate has been delivered pursuant to Section 6.02(b) or (ii) a 12 month
period (the “Test Period”) ending on the last day of either of the two calendar
months preceding such calculation to the extent that the Borrower provides the
Administrative Agent with (a) financial statements meeting the requirements of
Section 6.01(b) for the period commencing with the first day following the last
Measurement Period for which a Compliance Certificate has been delivered and
ending on the last day of the Test Period and (B) a Compliance Certificate in
respect of such Test Period.

“Capital Expenditure Carryover Amount” has the meaning specified in
Section 7.19.

Amendment No. 3 to MSC Revolving Credit Agreement



--------------------------------------------------------------------------------

“Restricted Transaction” means (a) the incurrence of any Permitted Holdco Debt
pursuant to Section 7.02(h), (b) the making of any Investment pursuant to
Section 7.03(h), 7.03(i) or 7.03(k)(i), (c) the making of any Restricted Payment
pursuant to Section 7.06(d)(i) or 7.06(g), (d) any redemption, purchase or
prepayment of Holdco Senior Discount Notes pursuant to Section 7.14(d) and
(e) the determination of whether the Borrower is entitled to any Capital
Expenditure Carryover Amount pursuant to Section 7.19.

“Suspension Consolidated Fixed Charge Coverage Ratio” means, for any consecutive
twelve month period, as of any date of determination, the ratio of (but without
duplication) (a) Consolidated EBITDA minus (i) Capital Expenditures minus
(ii) Federal, state, local and foreign income or franchise taxes paid or
required to be paid in cash minus (iii) the aggregate amount attributable to any
Restricted Transaction (excluding any such amount to the extent included in
clause (b) hereof) consummated during such period to (b) the sum of
(i) Consolidated Cash Interest Charges plus (ii) the aggregate amount of
scheduled payments and redemptions, repurchases, prepayments and similar
acquisitions for value in respect of, all Consolidated repurchases, prepayments
and similar acquisitions for value in respect of, all Consolidated Funded
Indebtedness, but excluding payments on the Revolving Credit Loans not
accompanied by a corresponding reduction of the Commitments under the Revolving
Credit Facility and any such redemptions, repurchases, prepayments and similar
acquisitions to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 7.02.

“Suspension Date” means the first date following the consummation of a
Restricted Transaction on which the Suspension Consolidated Fixed Charge
Coverage Ratio for the consecutive twelve month period ending with the month for
which financial statements have most recently been delivered pursuant to
Section 6.01(c), is no less than 1.00:1.00.

“Transaction Conditions” means, with respect to any Restricted Transaction, the
satisfaction at the time of the consummation of such Restricted Transaction of
the following conditions: (a) no Default shall exist, or would result from the
consummation of such Restricted Transaction; (b) the Consolidated Fixed Charge
Coverage Ratio for the most recently completed Calculation Period ending prior
to such Restricted Transaction, after giving pro forma effect to such Restricted
Transaction and to any other Restricted Transaction occurring after such
Calculation Period as if such Restricted Transaction had occurred as of the
first day of such Calculation Period shall be not less than (i) prior to
March 31, 2008: (A) with respect to the determination of whether the Borrower is
entitled to any Capital Expenditure Carryover Amount, 1.25:1.00 and (B) with
respect to any other Restricted Transaction, 1.00:1.00, (ii) on and after
March 31, 2008 but prior to June 30, 2008: (A) with respect to the determination
of whether the Borrower is entitled to any Capital Expenditure Carryover Amount,
1.25:1.00 and (B) with respect to any other Restricted Transaction, 1.10:1.00,
(iii) on and after June 30, 2008 but prior to September 30, 2008: (A) with
respect to the determination of whether the Borrower is entitled to any Capital
Expenditure Carryover Amount, 1.25:1.00 and (B) with respect to any other
Restricted Transaction, 1.20:1.00 and (iv) on and after September 30, 2008 ,
1.25:1.00; and (c) solely with respect to any Restricted Transaction
contemplated by clauses (a) through (d) of the

Amendment No. 3 to MSC Revolving Credit Agreement

 

2



--------------------------------------------------------------------------------

definition thereof, the Borrowing Availability shall be at least $5,000,000 both
before and after giving effect to such Restricted Transaction.

(b) Section 1.01 is further amended as follows:

(i) The definition of “Consolidated EBITDA” is amended and restated in its
entirety as follows:

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries for the most
recently completed Measurement Period plus the following to the extent deducted
in calculating, or otherwise reducing, such Consolidated Net Income, without
duplication: (a) Consolidated Interest Charges, (b) the provision for Federal,
state, local and foreign income or franchise taxes payable, (c) depreciation and
amortization expense and (d) any non-cash charges relating to the impairment of
goodwill not to exceed $125,000,000 in the aggregate for fiscal years 2006 and
2007.

(ii) The definition of “Consolidated Fixed Charge Coverage Ratio” is amended and
restated in its entirety as follows:

“Consolidated Fixed Charge Coverage Ratio” means, for any Measurement Period, as
of any date of determination, the ratio of (a) Consolidated EBITDA to (b) the
sum of (i) Consolidated Cash Interest Charges plus (ii) the aggregate amount of
scheduled payments and redemptions, repurchases, prepayments and similar
acquisitions for value in respect of, all Consolidated Funded Indebtedness, but
excluding payments on the Revolving Credit Loans not accompanied by a
corresponding reduction of the Commitments under the Revolving Credit Facility
and any such redemptions, repurchases, prepayments and similar acquisitions to
the extent refinanced through the incurrence of additional Indebtedness
otherwise expressly permitted under Section 7.02.

(c) The first sentence of Section 5.11 is amended and restated in its entirety
as follows:

The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) as set forth on Schedule 5.11,
(b) certain sales tax payable by the Borrower and its Subsidiaries for any
period prior to December 14, 2006 in an aggregate amount of not more than
$3,530,000 as to which the Borrower and its Subsidiaries are currently engaged
in good faith settlement negotiations with the relevant state or local authority
(or have filed voluntary disclosure requests or sales and use tax agreements)
and for which the Borrower and its Subsidiaries have established adequate
reserves in accordance with GAAP and (c) such other taxes, assessments, fees or
charges as are being contested in good faith by appropriate action diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

Amendment No. 3 to MSC Revolving Credit Agreement

 

3



--------------------------------------------------------------------------------

(d) Section 6.01 shall be amended by inserting a new subsection (e) following
the end of subsection (d) thereto as follows:

(e) On or prior to the tenth Business Day following each month commencing with
the month ending December 31, 2006, (i) forecasts, prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of Consolidated
statements of cash flows on a weekly basis for the subsequent 13 week period
(including cash receipts and disbursements) for the Borrower and its
Subsidiaries and (ii) Consolidated statements of cash flows (including cash
receipts and disbursements) for the Borrower and its Subsidiaries for the
immediately preceding 13 week period, setting forth, to the extent available
based on forecasts delivered previously delivered pursuant to clause (i) above,
in comparative form actual cash flow and planned cash flow for such 13 week
period.

(e) Section 6.01 shall be further amended by inserting a new subsection
(f) following the end of subsection (e) thereto as follows:

(f) As soon as available, but in any event within 45 days after the end of each
fiscal quarter of the Borrower, a Pay Report.

(f) Section 6.04(a) is hereby amended and restated in its entirety as follows:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless (i) the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary or
(ii) with respect to sales tax payable by the Borrower and its Subsidiaries for
any period prior to December 14, 2006 in an aggregate amount of not more than
$3,530,000, the Borrower and its Subsidiaries are engaged in good faith
settlement negotiations in respect of the payment of such sales tax with the
relevant state or local authority, or are filing or have filed voluntary
disclosure requests or sales and use tax agreements and have established
adequate reserves in accordance with GAAP;

(g) Article VI shall be amended by inserting a new Section 6.20 after the end of
Section 6.19, as follows:

Section 6.20. Restricted Transactions. Upon the consummation of any Restricted
Transaction and at all times thereafter until the Suspension Date, the Borrower
shall maintain a Borrowing Availability of not less than $5,000,000.

(h) Section 7.02(h) is hereby amended by inserting “(I)” immediately after the
words “provided, further” and further inserting the words “and (II) with respect
to any Permitted Holdco Debt incurred after December 14, 2006, the Transaction
Conditions are met” immediately after the words “in the aggregate” and before “;
and”.

(i) Section 7.03(h)(v) is hereby amended by (i) replacing the word “and” with
“;”immediately prior to “(B)” and (ii) further inserting the words “and (C) with
respect to any Investment

Amendment No. 3 to MSC Revolving Credit Agreement

 

4



--------------------------------------------------------------------------------

made pursuant to this Section 7.03(h) after December 14, 2006, the Transaction
Conditions are met” immediately after the words “fiscal period covered thereby”
and before “; and”.

(j) Section 7.03(i) is hereby amended and restated in its entirety as follows:

at any time after December 1, 2007, so long as the applicable Transaction
Conditions are met, other Investments by the Borrower and its Subsidiaries not
exceeding in the aggregate (i) prior to the Bridge Covenant Release, $1,000,000,
and (ii) thereafter, $2,500,000;

(k) Section 7.03(k)(i) is hereby amended and restated in its entirety as
follows:

(i) at any time after December 1, 2007, so long as the Transaction Conditions
are met, any accrued interest in respect of any Permitted Holdco Debt and any
Permanent Financing issued by Holdings, in each case, incurred in accordance
with the terms hereof and required to be paid in cash pursuant to the terms
thereof so long as such Investment is made five days prior to the required date
for such payment,

(l) Section 7.06 is amended by deleting the “.” at the end of clause (g) and
inserting the following “:” and adding the following proviso to Section 7.06:
“provided that notwithstanding anything in this Section 7.06 to the contrary, in
no event shall the Borrower or Holdings make any payment in respect of, or
redeem or defease any Permitted Holdco Debt prior to December 1, 2007.

(m) Section 7.06(d)(i) is hereby amended and restated in its entirety as
follows:

(i) at any time after December 1, 2007, so long as the Transaction Conditions
are met, any accrued interest in respect of any Permitted Holdco Debt and any
Permanent Financing issued by Holdings, in each case, incurred in accordance
with the terms hereof and required to be paid in cash pursuant to the terms
thereof so long as such Restricted Payment is made five days prior to the
required date for such payment,

(n) Section 7.06(g) is hereby amended and restated in its entirety as follows:

at any time after December 1, 2007, so long as the Transaction Conditions are
met and after the Bridge Covenant Release, the Borrower may make dividend
payments and distributions to Holdings in an amount not to exceed $1,000,000 in
any fiscal year (any portion of which, if not paid in the fiscal year for which
it is permitted, may be carried over for payment in the next following two
successive fiscal years and dividend payments and distributions in successive
years shall be deemed to have been made first from the annual basket and only
thereafter from any carried-over amounts) to permit Holdings to make Restricted
Payments (which shall include payments in respect of Indebtedness permitted
under Section 7.02(i)) not otherwise permitted under this Section 7.06
substantially concurrently with such payments and distributions.

(o) Section 7.11(a) is amended and restated in its entirety as follows:

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at any time during any period of four fiscal

Amendment No. 3 to MSC Revolving Credit Agreement

 

5



--------------------------------------------------------------------------------

quarters of the Borrower set forth below to be less than the ratio set forth
below opposite such period:

 

Four Fiscal Quarters Ending

   Consolidated Fixed
Charge Coverage
Ratio

September 30, 2006

   0.90:1.00

December 31, 2006

   0.90:1.00

March 31, 2007

   0.90:1.00

June 30, 2007

   0.90:1.00

September 30, 2007

   0.90:1.00

December 31, 2007

   1.00:1.00

March 31, 2008

   1.10:1.00

June 30, 3008

   1.20:1.00

September 30, 2008 and each fiscal quarter thereafter

   1.25:1.00

(p) Section 7.14(d) is amended and restated in its entirety as follows:

(d) so long as the Transaction Conditions are met, the redemption, purchase or
prepayment of Holdco Senior Discount Notes originally issued and then still
outstanding (including any notes issued in respect of interest accrued thereon),
the proceeds of which were applied to prepay amounts outstanding under the
Bridge Facility (and related costs and expenses), at any time after the date
that is 30 days prior to the 5 year anniversary of the issuance thereof but no
earlier than ten days prior to the required date of the payment therefor solely
to the extent that such redemption, purchase or prepayment (i) is required to
avoid the characterization of the Holdco Senior Discount Note Indenture as
“applicable high yield discount obligations” within the meaning of
Section 163(i)(I) of the Code, or (ii) would reduce the disallowed amount of
interest deductions or the disqualified portion of the original issue discount
with respect to the Holdco Senior Discount Notes under Section 163(e)(5) of the
Code.

(q) Article VII shall be amended by inserting a new Section 7.19 after the end
of Section 7.18, as follows:

Section 7.19. Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure in the fiscal year ending December 31, 2006 or any fiscal
year thereafter during the term of this Agreement, except for Capital
Expenditures in the ordinary course of business not exceeding, in the aggregate
for the Borrower and its Subsidiaries during

Amendment No. 3 to MSC Revolving Credit Agreement

 

6



--------------------------------------------------------------------------------

each fiscal year set forth below, the amount set forth opposite such fiscal
year:

 

Fiscal Year

   Amount

2006

   $ 5,500,000

2007

   $ 6,500,000

2008

   $ 5,000,000

2009

   $ 5,000,000

2010

   $ 5,000,000

; provided, however, that up to $2,500,000 of any amount set forth above in
respect of the fiscal years commencing with fiscal year 2007, if not expended in
the fiscal year for which it is permitted above, may be carried over for
expenditure in the next following fiscal year (the “Capital Expenditure
Carryover Amount”); provided further that at the time of the making of any
Capital Expenditure from the Capital Expenditure Carryover Amount, the
Transaction Conditions are met.

(r) Section 8.01(b) shall be amended by inserting immediately prior to the words
“or Article VII” the following: “, 6.20”.

(s) Exhibit C is amended and restated in its entirety as set forth in Exhibit C
hereto.

(t) A new Exhibit L is added to the Credit Agreement in the form attached hereto
as Exhibit K and the Table of Contents is amended to insert at the end of the
list of Exhibits, “Exhibit L – Form of Pay Report”.

SECTION 2. Conditions of Effectiveness. The amendments set forth in Section 1
shall become effective when, and only when, and as of the date on which each of
the following conditions shall have been satisfied:

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by the Borrower, Holdings and the Required Lenders, and dated the date
of receipt thereof by the Administrative Agent (unless otherwise specified);

(b) The Administrative Agent shall have received an amendment fee for the
account of each Lender approving this Amendment on or before 3:00 p.m. (New York
time) December 14, 2006 in an amount equal to 0.50% of the aggregate amount of
each such Lender’s Commitment;

(c) the Administrative Agent shall have received payment of all accrued expenses
of the Administrative Agent (including the reasonable and accrued fees of
counsel to the Administrative Agent invoiced on or prior to the date hereof);
and

Amendment No. 3 to MSC Revolving Credit Agreement

 

7



--------------------------------------------------------------------------------

(d) immediately after giving effect to the amendments set forth in Section 1,
(i) no Default shall have occurred and be continuing, and (ii) the
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement and any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such issuance, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date.

SECTION 3. Representations, Etc. The Borrower hereby represents and warrants
that, after giving effect to the amendments set forth in Section 1 hereof, no
Default or Event of Default has occurred and is continuing under the Credit
Agreement.

SECTION 4. Release of Claims. Each of Holdings and the Borrower hereby
acknowledges and agrees that it does not have any defenses, counterclaims,
offsets, cross-complaints, claims or demands of any kind or nature whatsoever
that can be asserted to reduce or eliminate all or any part of the obligation of
any Loan Party to pay any amounts owed in respect of any Loans under the Credit
Agreement or any other amounts owed under any other Loan Document, or to seek
affirmative relief or damages of any kind or nature from any of the
Administrative Agents, the Lenders and the L/C Issuer (each a “Lender Party”).
Each of Holdings and the Borrower hereby voluntarily and knowingly releases and
forever discharges each Lender Party and each of its Affiliates, officers,
employees, agents, representatives, successors and assigns (each, a “Lender
Related Person”), from all possible claims, actions, demands, causes of action,
damages, costs, or expenses, and liabilities whatsoever, known or unknown,
anticipated or unanticipated, suspected or unsuspected, fixed, contingent, or
conditional, at law or in equity, originating in whole or in part on or before
the date hereof, which each or any Loan Party may have against any Lender Party
or Lender Related Person, if any, relating to the Credit Agreement, any other
Loan Document or any other document or agreement relating thereto, or the
negotiation and execution of this Amendment, including, without limitation, the
administration of, or the taking or failure to take of any actions under, any of
the foregoing, and irrespective of whether any such claims, actions, demands,
causes of action, damages, costs, or expenses, and liabilities arise out of
contract, tort, violation of law or regulations, or otherwise.

SECTION 5. Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case as
amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

Amendment No. 3 to MSC Revolving Credit Agreement

 

8



--------------------------------------------------------------------------------

SECTION 6. Consent. Holdings, as a Guarantor under the Credit Agreement in favor
of the Administrative Agent and the Lenders party to the Credit Agreement,
hereby consents to this Amendment and hereby confirms and agrees that
(a) notwithstanding the effectiveness of such Amendment, the Guaranty made by
Holdings in favor of the Secured Parties under Article X of the Credit Agreement
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects and (b) each of the Collateral Documents to which
such Guarantor is a party and all of the Collateral described therein do, and
shall continue to, secure the payment of all of the obligations to be secured
thereunder.

SECTION 7. Costs, Expenses. The Borrower agrees to pay on demand all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of
Section 11.04 of the Credit Agreement.

SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Amendment No. 3 to MSC Revolving Credit Agreement

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MSC-MEDICAL SERVICES COMPANY By  

/s/ Gary Jensen

  Name: Gary Jensen   Title: Chief Financial officer MCP-MSC ACQUISITION, INC.
By  

/s/ Gary Jensen

  Name: Gary Jensen   Title: Chief Financial officer

 

Amendment No. 3 to MSC Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and as a Lender By  

/s/ Kevin M. Behan

  Name: Kevin M. Behan   Title: Senior Vice President

 

Amendment No. 3 to MSC Revolving Credit Agreement



--------------------------------------------------------------------------------

Other Lenders:

Carolina First Bank

By  

/s/ Charles D. Chamberlain

  Name: Charles D. Chamberlain   Title: Executive Vice President

Amendment No. 3 to MSC Revolving Credit Agreement



--------------------------------------------------------------------------------

Other Lenders: General Electric Capital Corp.

By

 

/s/ Jeffrey Thomas

  Name: JEFFREY THOMAS   Title: Duly Authorized Signatory

Amendment No. 3 to MSC Revolving Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

COMPLIANCE CERTIFICATE

Financial Statement Date:                         ,

 

To: Bank of America, N.A., as Administrative Agent

100 Federal Street

MA5-100-11-02

Boston, MA 02110

Attention: William Faidell

Office of Agency Management

Telephone: (617) 434-2456

Telecopy: (617) 790-1358

Email: william.j.faidell@bankofamerica.com

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of
March 31, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among MSC-Medical
Services Company, a Florida corporation (as survivor of the Merger, the
“Borrower”), MCP-MSC Acquisition, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent
and L/C Issuer. Capitalized terms used herein and not defined herein shall have
the meanings therefor specified in the Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the Chief Financial Officer of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Section. Such
consolidated financial statements fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and show all material indebtedness and other liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness which in
accordance with GAAP are required to be shown in the financial statements or
notes thereto.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such consolidated financial statements fairly present in
all material respects the financial condition, results of

 

MSC - Compliance Certificate



--------------------------------------------------------------------------------

operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as of such date and their results of
operations for the period covered thereby, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and the other Loan Documents and has made, or has caused to be made under
[his/her] supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
the attached financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower and the other Loan Parties performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower and each other Loan Party
contained in Article V and any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
are true and correct in all material respects on and as of the date hereof
[except as set forth in paragraph 3 above, and] except (a) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, (b) for purposes of this Compliance Certificate, the
representations and warranties contained in Sections 5.05(a) and (b) of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b) of the Agreement, respectively, including
the statements in connection with which this Compliance Certificate is delivered
and (c) references to the Schedules in Article V of the Agreement shall be
deemed to refer to such Schedules as amended pursuant to Section 6.02(j) of the
Agreement, without regard to any interim developments since the date of delivery
of the most recent quarterly update to such Schedules pursuant to such Section.

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

6. Attached hereto as Schedule 3 are (a) the supplements to Schedules [5.08],
[5.13][5.17] to the Agreement delivered herewith pursuant to Section 6.02(j) of
the Agreement and (b) the supplements to the Schedules to the Security Agreement
delivered herewith pursuant to Section 9(c) to the Security Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , 20    .

 

MSC - Compliance Certificate



--------------------------------------------------------------------------------

MSC-Medical Services Company By:  

 

Name:  

 

Title:   Chief Financial Officer

 

MSC - Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

For the Quarter/Year ended                      (“Statement Date”)

 

I.    Consolidated EBITDA for the Measurement Period ending on the Statement
Date1:     

A.     Consolidated Net Income for such Measurement Period:

  $               

B.     To the extent deducted in calculating, or otherwise reducing Consolidated
Net Income for such Measurement Period:

    

1.      Consolidated Interest Charges:

  $               

2.      Income and franchise taxes:

  $               

3.      Depreciation expenses:

  $               

4.      Amortization expenses:

  $               

5.      For fiscal year 2006, non-cash charges relating to the impairment of
goodwill not to exceed $125,000,000 in the aggregate for fiscal years 2006 and
2007

  $             .   

C.     Consolidated EBITDA: Line I.A. plus the sum of Line I.B.1. through Line
I.B.4:

  $             II.    Section 7.11(a) - Consolidated Fixed Charge Coverage
Ratio for the Measurement Period ending on the Statement Date2:     

A.     Consolidated EBITDA as set forth in Line I.C:

  $               

B.     Consolidated Cash Interest Charges

  $            

 

--------------------------------------------------------------------------------

1 For the fiscal quarter ending June 30, 2005, Consolidated EBITDA shall be
calculated based on the December 31, 2004, March 31, 2005 and June 30, 2005
fiscal quarters multiplied by 4/3.

2 Consolidated Cash Interest Charges shall be calculated during the first three
full and complete fiscal quarters completed after the Closing Date by
multiplying (i) for the first such complete fiscal quarter, by 4 the
Consolidated Cash Interest Charges for such complete fiscal quarter, (ii) for
the second such complete fiscal quarter, by 2 the Consolidated Cash Interest
Charges for the first two such complete fiscal quarters, and (iii) for the third
such complete fiscal quarter, by 4/3 the Consolidated Cash Interest Charges for
the first three such complete fiscal quarters and (c) if the Closing Date occurs
after March 31, 2005, Consolidated Cash Interest Charges for the fiscal quarter
ending June 30, 2005 shall be calculated by multiplying by 4 the pro forma
Consolidated Cash Interest Charges for such fiscal quarter determined as if the
total Indebtedness reflected on the consolidated balance sheet for the fiscal
quarter ended June 30, 2005 had been incurred on the first day of such fiscal
quarter (and remained outstanding without any increase or decrease in the amount
of such Indebtedness during such fiscal quarter) at the applicable interest
rates with respect thereto on June 30, 2005 (without considering any increase or
decrease in such interest rates during such fiscal quarters).

 

MSC – Compliance Certificate



--------------------------------------------------------------------------------

  

C.     Payments, redemptions, repurchases and similar acquisitions for value in
respect of all Consolidated Funded Indebtedness, (whether scheduled, mandatory
or required at the option of the holders thereof), excluding (x) payments in
respect of the Revolving Credit Loans not accompanied by a corresponding
reduction of the Commitments, and (y) any payments, redemptions, repurchases and
acquisitions to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 7.02

   $               

D.     Consolidated Fixed Charge Coverage Ratio: the ratio of (x) Line II.A. to
(y) the sum of Line II.B. and Line II.C.

     .    :1.00   

E.     Minimum permitted Consolidated Fixed Charge Coverage Ratio for the
Measurement Period ending on the Statement Date:

     .    :1.00   

F.      Compliance:

   Yes/No III.    Section 7.11 (b) – Consolidated Leverage Ratio for the
Measurement Period ending on the Statement Date:      

A.     Consolidated Funded Indebtedness at Statement Date:

   $               

B.     Consolidated EBITDA for Measurement Period (Line I.C. above):

   $               

C.     If such Statement Date ends on or after December 31, 2006:

     

1.      Cash on the balance sheet as of the Statement Date not subject to Liens
(excluding Liens under the Permitted Collateral Documents and Liens permitted
under Section 7.01(q)):

   $               

2.      Aggregate amount of reserves:

   $               

3.      Line III.C.1. minus Line III.C.2. minus $2,000,000 (if less than zero,
write zero):

   $               

D.     Consolidated Leverage Ratio:

     

[If such Statement Date ends prior to December 31, 2006: the ratio of (x) Line
III.A. to (y) Line III.B:]

 

[If such Statement Date ends on or after December 31, 2006: the ratio of (x)
Line III.A minus Line III.C.3. to (y) Line III.B:]

     .    :1.00   

E.     Maximum permitted Consolidated Leverage Ratio for the Measurement Period
ending on the Statement Date:

     .    :1.00   

F.      Compliance:

   Yes/No

 

MSC - Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF PAY REPORT

 

Age of Receivable

   Amount of
Receivable    No Payment –Blank    No Payment –
Problem    Partial Pay    Miscellaneous

Less Than 120 Days

              

120 Days or More

              

TOTAL

              

 

MSC - Compliance Certificate